ZEHMER, Judge.
The O’Connors appeal a final order of summary judgment entered in favor of ap-pellees in a medical malpractice action. They contend the trial court erred in granting the motion for summary judgment because there were material facts in dispute. We hold that the record supports the trial court’s determination that Dr. Stoner was not a “similar health care provider” as defined in section 768.45(2)(b) and that Dr. *729Stoner did not qualify as an expert under section 768.45(2)(c)2.
AFFIRMED.
SHIVERS and WIGGINTON, JJ., concur.